STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1481

                                    State of Minnesota,
                                         Appellant,

                                            vs.

                                Leona Rose deLottinville,
                                      Respondent.

                                 Filed March 21, 2016
                                Reversed and remanded
                                  Rodenberg, Judge

                              Meeker County District Court
                                File No. 47-CR-15-317

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brandi L. Schiefelbein, Meeker County Attorney, Samuel P. Weeks, Assistant County
Attorney, Litchfield, Minnesota (for appellant)

Matthew J. Mankey, Mankey Law Office, Golden Valley, Minnesota (for respondent)

       Considered and decided by Rodenberg, Presiding Judge; Hooten, Judge; and

Klaphake, Judge.

                                     SYLLABUS

       When police have probable cause to believe that the subject of a valid arrest warrant

is present as a short-term social guest at another person’s residence, police may enter that

residence to effectuate the arrest pursuant to the warrant without violating the Fourth

Amendment rights of the person named therein.



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                                      OPINION

RODENBERG, Judge

       The state appeals after the district court dismissed its complaint against respondent.

It argues that the district court erred in ruling that police officers violated respondent’s

Fourth Amendment rights when they entered a third-party’s residence to arrest respondent

under a valid warrant while she was present as a guest.1 We reverse and remand.

                                          FACTS

       Respondent Leona Rose deLottinville, who maintained her own permanent

residence in a nearby town, had been staying with D.R. intermittently for about one week

when two officers of the Drug Task Force came to D.R.’s residence with an arrest warrant

for respondent.2 Respondent had known D.R. for about one month, and they were

romantically involved. The parties agree that respondent was a short-term social guest at

D.R.’s residence as of March 24, 2015.

       D.R. lived in an apartment in the lower level of his parents’ residence. Meeker

County officers got a tip that respondent might be at D.R.’s residence. On March 24, they

knocked on the front door of the upper unit, where they were greeted by D.R.’s mother.

D.R.’s mother testified that she did not know whether respondent was present in the house,



1
  The district court concluded that respondent was a “guest who had a reasonable
expectation of privacy” at D.R.’s residence. We use “guest,” “visitor,” “and short-term
social guest” interchangeably for purposes of this appeal. It is agreed that respondent was
more than a mere permittee who had no social connection with the residents in the home.
Cf. Minnesota v. Carter, 525 U.S. 83, 90-91 (1998).
2
  The allegations underlying the arrest warrant are unrelated to this case. There is no
argument that the arrest warrant was deficient or defective in any way.

                                             2
because D.R. lived in a separate, downstairs unit. The officers, on the other hand, testified

that D.R.’s mother told them that respondent was present in the house. One officer walked

around the outside of the house to the back door, intending to prevent anyone from fleeing.

Meanwhile, D.R. came upstairs into his parents’ living unit via an interior staircase and

met the other officer inside the front door. At about the same time, the officer who had

walked around to the back of the house observed and recognized respondent through a

glass patio door through which entry into the lower unit was possible. The officer entered

through that unlocked door and arrested respondent.

       While arresting respondent, the officer observed marijuana and a bong in plain view

on a countertop in the lower unit. Later that day a group of officers, including D.R.’s parole

officers, returned to search the residence. Still later that day, the Meeker County Sheriff

obtained a search warrant for D.R.’s residence and completed a thorough search,

discovering marijuana, methamphetamine, hydrocodone pills, and drug paraphernalia.

Respondent and D.R. gave statements that same day, following Miranda warnings.

       The state charged respondent with three counts related to possession of drugs and

paraphernalia: fifth-degree possession of a controlled substance (methamphetamine) and

fifth-degree possession of a controlled substance (hydrocodone), both counts under Minn.

Stat. § 152.025, subd. 2(a)(1) (2014); and possession of drug paraphernalia, under Minn.

Stat. § 152.092 (2014).

       Following an omnibus hearing, the district court ruled that respondent “was a guest

who had a reasonable expectation of privacy” at D.R.’s residence and that her arrest was

illegal. It dismissed all charges with prejudice, reasoning that “[a]ll evidence obtained as


                                              3
a result of her seizure is fruit of the poisonous tree and shall be suppressed.” The district

court did not rule on respondent’s alternative motions challenging probable cause and

alleging other improper police conduct. This pretrial appeal by the state followed.

                                            ISSUE

       Did police violate respondent’s Fourth Amendment rights when, with the purpose

of apprehending her under a valid arrest warrant, they entered a residence where they had

probable cause to believe she was present as a visitor?

                                         ANALYSIS

       The state can prevail on appeal from a district court’s pretrial ruling only if the ruling

is clearly and unequivocally erroneous, and has a critical impact on the state’s case. State

v. Scott, 584 N.W.2d 412, 416 (Minn. 1998); see also Minn. R. Crim. P. 28.04, subd. 1 (1),

subd. 2(2)(b). Although the parties have not addressed the threshold critical-impact

requirement, we note that the district court’s suppression order resulted in the dismissal of

the complaint. Therefore, the pretrial order undoubtedly has a critical impact on the

likelihood of a successful prosecution. See State v. Zanter, 535 N.W.2d 624, 630 (Minn.

1995) (stating that “critical impact has been shown” when an error “significantly reduces

the likelihood of a successful prosecution” (quotation omitted)).

       The state argues that the district court erroneously concluded that respondent’s

arrest was illegal and that the consequently discovered incriminating evidence must be

suppressed. It argues that the officers properly entered the residence with a valid arrest

warrant for the purpose of apprehending respondent, and that the evidence discovered as a




                                               4
result of the entry and arrest is not, on this basis, inadmissible against respondent. We

agree.

         In reviewing a pretrial order suppressing evidence, we review a district court’s

findings of fact for clear error and its legal conclusions de novo. State v. Ortega, 770

N.W.2d 145, 149 (Minn. 2009).

         Our federal and state constitutions guarantee “the right of the people to be secure in

their persons, houses, papers, and effects” from “unreasonable searches and seizures.” U.S.

Const. amend. IV; see also Minn. Const. art. 1, § 10. “It is established that evidence

discovered by exploiting previous illegal conduct is inadmissible.” State v. Olson, 634

N.W.2d 224, 229 (Minn. App. 2001) (citing Wong Sun v. United States, 371 U.S. 471, 488,

83 S. Ct. 407, 417 (1963)), review denied (Minn. Dec. 11, 2001). “Such evidence is

considered ‘fruit of the poisonous tree,’” and is inadmissible unless the state can show that

the subsequently obtained evidence has been “‘purged of the primary taint.’” Id. (quoting

Wong Sun, 371 U.S. at 488, 83 S. Ct. at 417).

         In Payton v. New York, the United States Supreme Court held that a valid arrest

warrant justifies entry into the home of the subject of the warrant to effectuate that person’s

arrest if the police reasonably believed the subject to be present at that time. 445 U.S. 573,

602, 100 S. Ct. 1371, 1388 (1980). Payton holds that an arrest warrant justifies entry into

a suspect’s own home, but did not address the situation where the subject of an arrest warrant

is found or believed to be present in another person’s home. See id. at 583, 100 S. Ct. at

1378.




                                               5
          In its omnibus order, the district court relied primarily on In re Welfare of B.R.K.,

658 N.W.2d 565 (Minn. 2003). In B.R.K., the Minnesota Supreme Court held that a short-

term social guest has a reasonable expectation of privacy in a host’s home for standing

purposes to challenge the entry and subsequent warrantless search of the home. Id. at 578.

The district court concluded that respondent was “a guest who had a reasonable expectation

of privacy.” But it did not analyze whether respondent had a reasonable expectation of

avoiding arrest pursuant to a duly issued warrant for her arrest. Unlike B.R.K., this case is

not about entry leading to a warrantless search. This case is about whether entry for the

purpose of arresting a visitor pursuant to a valid warrant violated the visitor’s reasonable

expectation of privacy. The later searches of D.R.’s residence followed the arresting

officer’s observation of items that were in plain view during respondent’s arrest.

          The state relies on State v. Couillard for the proposition that a brief visitor does not

have standing to challenge law enforcement’s entry into a home. 641 N.W.2d 298, 300

(Minn. App. 2001), review denied (Minn. May 15, 2002). But Couillard’s holding

addresses the defendant’s standing to challenge the search of his personal property located

within a home where he was a visitor while that home was subject to a search warrant.

Like B.R.K., Couillard also sheds no light on the precise issue presented here: whether

officers may enter a home to arrest a visitor for whom an arrest warrant has been duly

issued.

          Respondent relies on Steagald v. United States, 451 U.S. 204, 101 S. Ct. 1642

(1981). This reliance is also misplaced. Police entered Steagald’s home for the purpose

of arresting one Lyons, for whom there was a valid arrest warrant. Id. at 206-07, 101 S.


                                                 6
Ct. at 1644-45. Lyons was not found. But during the search of Steagald’s home, evidence

incriminating Steagald was found. Id. The Supreme Court held that the arrest warrant for

Lyons did not justify the entry into and search of Steagald’s home in consideration of

Steagald’s Fourth Amendment rights. Id. at 205-06, 101 S. Ct. at 1644. Writing for the

Court, Justice Marshall’s opinion expressly disclaims application of the enunciated rule of

law to the subject of the arrest warrant:

              Here, of course, the agents had a warrant—one authorizing the
              arrest of [] Lyons. However, the Fourth Amendment claim
              here is not being raised by [] Lyons. Instead, the challenge to
              the search is asserted by a person not named in the warrant
              who was convicted on the basis of evidence uncovered during
              a search of his residence for [] Lyons. Thus, the narrow issue
              before us is whether an arrest warrant—as opposed to a search
              warrant—is adequate to protect the Fourth Amendment
              interests of persons not named in the warrant, when their
              homes are searched without their consent and in the absence of
              exigent circumstances.

Id. at 212, 101 S. Ct. at 1647-48 (emphases added). A search warrant was what was

missing to protect Steagald and his home from an unreasonable search. But the rights of

Lyons had already been considered and respected, because a warrant for his arrest had been

issued by a magistrate based on a showing of probable cause.

       Here, respondent is in the position occupied by Lyons in Steagald. It is clear to us

that respondent, the person whose arrest was authorized by the warrant, cannot rely on

Steagald. Steagald was strictly limited to the purpose of protecting the Fourth Amendment

rights of persons not named in the arrest warrant. Id. at 212, 101 S. Ct. at 1647-48.3 And


3
 Respondent and the district court also cite United States v. Risse, 83 F.3d 212 (8th Cir.
1996). The holding in Risse addressed the rights of a third party who was not named in the

                                            7
the question of whether D.R.’s rights were violated when police entered the home is not

before us. We are concerned here with whether entry into D.R.’s residence to arrest

respondent under a valid arrest warrant violated respondent’s Fourth Amendment rights.

It did not.

       We are mindful of the Minnesota Supreme Court case, published shortly after

Steagald, containing language suggesting that Steagald may require a search warrant to

effectuate the arrest of a visitor or a guest. State v. Patricelli, 324 N.W.2d 351, 354 n.2

(Minn. 1982) (stating that “[i]f the residence was not defendant’s home for Fourth

Amendment purposes, then police would have had to obtain a search warrant to enter the

house,” but also observing that complaints about entry without a search warrant might only

be available to residents of the house). But this language in Patricelli is dicta, as it

addresses a hypothetical rather than the facts of the case. See League of Women Voters

Minn. v. Ritchie, 819 N.W.2d 636, 681 (Minn. 2012) (stating that a comment concerning a

legal proposition not essential to the case is dicta and is not binding). Critically, Patricelli

concerned an invalid arrest warrant.       Because of a defect, “there was no warrant.”

Patricelli, 324 N.W.2d at 352. Here, there is no challenge to the validity of the warrant for

respondent’s arrest, and a police officer saw respondent through a glass patio door,

knowing her to be the person named in the arrest warrant.




arrest warrant but whose home was searched as a result of the arrest of a person named in
an arrest warrant who was present in Risse’s home. Id. at 215-16. Moreover, the person
named in the arrest warrant in Risse was a co-resident of Risse’s home and was not a guest
or visitor. Id. at 216-17.

                                               8
       We are left, then, with no direct and binding authority concerning whether police

may enter a residence to effectuate an arrest, pursuant to a valid arrest warrant, of a visitor

known to be present in the residence without violating the Fourth Amendment rights of the

person named in the warrant.

       The district court found as a fact that one officer “saw the Defendant through the

patio door.” This finding is supported by the record. Given this factual finding, we are

persuaded by the reasoning of the Eighth Circuit Court of Appeals, distinguishing Steagald

and addressing the precise question presented here. See United States v. Clifford, 664 F.2d

1090, 1092 (8th Cir. 1981).

       In Clifford, the subject of an arrest warrant was arrested while present in someone

else’s home as a visitor. Id. at 1092-93. Officers saw and recognized the subject, Clifford,

through a window and entered to arrest him. Id. at 1093 n.7. The facts and legal issues in

Clifford are strikingly similar to those in the present case. Inserting the names of the parties

in this case into the Eighth Circuit’s opinion in Clifford:

              [U]nlike Steagald, the Government has prosecuted
              [deLottinville], the subject of the arrest warrant. . . . Unless
              [deLottinville] can establish that [she], like Steagald, had a
              legitimate expectation of privacy in the premises at the time of
              the arrest, Steagald provides no basis for [her] challenge to the
              police entry.
                     Even assuming, however, that [deLottinville] had the
              requisite privacy interest, [she] still could not successfully
              challenge the police entry in this case. In Payton v. New York,
              the Supreme Court indicated that an arrest warrant will
              authorize police entry into the arrestee’s dwelling. . . .
                     If police had possessed an arrest warrant for [D.R.] and
              reasonably believed that [D.R.] was within the premises, those
              officers could have legally entered [his] home to arrest [him].
              No additional search warrant would have been required.


                                               9
              [DeLottinville] hardly can claim greater rights in [D.R.]’s
              home than [D.R.] [himself] possessed. Therefore, assuming
              [deLottinville] could assert a legitimate privacy interest in
              [D.R.]’s home, the arrest warrant for [deLottinville] and the
              officers’ knowledge of [her] presence in the home justified
              their entry and subsequent search of [deLottinville] incident to
              the arrest.
                      Thus, whether or not [deLottinville] enjoyed a
              legitimate expectation of privacy in [D.R.’s] home is not
              crucial here. If [deLottinville] did not have a legitimate
              expectation of privacy, [her] rights were not violated. If, on
              the other hand, [deLottinville] had a legitimate expectation of
              privacy in the premises, Payton authorizes entry on the basis
              of the existing arrest warrant for [deLottinville] and probable
              cause to believe that [she] was within the premises.

Id. at 1092-93 (footnotes omitted) (citing Payton, 445 U.S. at 602-03, 100 S. Ct. at 1388).

       We adopt the Eighth Circuit’s reasoning in Clifford and hold that, when police have

probable cause to believe that the subject of a valid arrest warrant is present as a visitor in

the residence of another, police may enter that residence to effectuate the arrest under that

warrant without violating the Fourth Amendment rights of the person named therein.

Whether such entry violates the Fourth Amendment rights of any other person is not now

before us. Under Payton and Clifford, respondent’s rights were not violated by the police

entry into D.R.’s home to arrest her.

                                        DECISION

       When police, acting pursuant to a valid arrest warrant, have probable cause to

believe that the subject of the warrant is present in the residence of another person, the

police may enter the residence to arrest the subject of the warrant without violating the

Fourth Amendment rights of the arrestee. Evidence discovered as a result of the entry is

not, on the basis of the Fourth Amendment, inadmissible against the subject of the arrest


                                              10
warrant.   We therefore reverse the district court’s suppression order and its order

dismissing the complaint against respondent. We remand for further proceedings as

appropriate.4

       Reversed and remanded.




4
  The district court did not reach respondent’s alternative motions. Questions concerning
these alternative bases for pretrial relief are not before us. We also note that respondent
argues for the first time on appeal that the police officer was improperly present on the
curtilage at the time he observed her through the back patio door. This argument was not
raised to the district court. We therefore do not address it here. See Thiele v. Stich, 425
N.W.2d 580, 582 (Minn. 1988) (declining to address an alternative theory raised for the
first time on appeal).

                                            11